Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 1 of 19 Page ID #:1



 1   ANOUSH HAKIMI (State Bar No. 228858)
     anoush@handslawgroup.com
 2   PETER SHAHRIARI (State Bar No. 237074)
     peter@handslawgroup.com
 3   THE LAW OFFICE OF HAKIMI &
     SHAHRIARI
 4   7080 Hollywood Blvd., Suite 804
     Los Angeles, CA 90028
 5
     Telephone: (323) 672 - 8281
 6   Facsimile: (213) 402 - 2170
 7   Attorneys for Plaintiff,
     ED HULL
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     ED HULL,                                       Case No.:
11
12             Plaintiff,
13       v.                                         COMPLAINT FOR VIOLATIONS
                                                    OF: AMERICANS WITH
14                                                  DISABILITIES ACT OF 1990, 42
                                                    U.S.C. § 12181 et seq.; UNRUH
15   EL PRADO PROPERTIES LLC, A                     CIVIL RIGHTS ACT, CALIFORNIA
     CALIFORNIA LIMITED LIABILITY                   CIVIL CODE § 51 et seq.
16   COMPANY; AND DOES 1-10,
17
                Defendants.
18                                                  DEMAND FOR JURY TRIAL
19
20
21
22               Most Americans will become disabled at some point in life.
23
24
25            Plaintiff Ed Hull (hereinafter referred to as “Plaintiff,”) complains of El
26
     Prado Properties LLC, a California Limited Liability Company; and Does 1-10,
27
28   (each, individually a “Defendant,” and collectively “Defendants”), and alleges as

                                            COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 2 of 19 Page ID #:2



 1   follows:
 2
                                I.     PARTIES
 3
 4         1.     Ed Hull suffers from neuropathy caused by advanced diabetes. He

 5   has significant impairment in his lower body, causing pain and limited range of
 6
     movement. Plaintiff is qualified as being disabled pursuant to 42 U.S.C. §
 7
 8   12102(2)(A), the California Unruh Civil Rights Act, §§ 51, et seq., 52, et seq., and
 9   other statutory laws which protect the rights of “disabled persons”. Plaintiff has
10
     been issued a blue permanent disability Disabled Person Parking Placard by the
11
12   State of California. Plaintiff is a California resident with physical disabilities.
13         2.     Defendant El Prado Properties LLC, a California Limited Liability
14
     Company; and Does 1-10, owned the property (“Property”) located at 15934 S
15
16   Western Ave Gardena, CA 90247, at all relevant times.
17         3.     There is a business establishment on the Property known as “Torrance
18
     Bakery” (hereinafter “business”).
19
20         4.     DOES 1 through 10 were at all relevant times lessors, lessees, property
21
     owners, subsidiaries, parent companies, employers, employees, agents, corporate
22
     officers, managers, principles and/or representatives of Defendants. Plaintiff is
23
24   unaware of the true names and capacities of Defendants sued herein, as DOES 1
25
     through 10, inclusive, and therefore, sues those Defendants by fictitious names.
26
     Plaintiff requests that the Court grant leave to amend this complaint to allege the
27
28   true names and capacities when determined by whatever source.
                                            2
                                        COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 3 of 19 Page ID #:3



 1          5.     Plaintiff alleges that Defendants at all times have been and are relevant
 2
     to this cause of action, the owners, franchisees, lessees, general partners, limited
 3
 4   partners, agents, employees, employers, represent partners, subsidiaries, partner

 5   companies, and/or joint ventures of the remaining Defendants and were acting
 6
     within the course and scope of that relationship. Plaintiff is further informed and
 7
 8   believes and alleges that each of the Defendants gave consent to, ratified, and/or
 9   authorized the acts alleged of each of the remaining defendants.
10
            6.     Plaintiff visited the public accommodations owned and operated by
11
12   Defendants with the intent to purchase and/or use the goods, services, facilities,
13   privileges, advantages, or accommodations operated and/or owned by Defendants.
14
                                 II.    JURISDICTION & VENUE
15
16          7.     This Court has subject matter jurisdiction over this action pursuant to
17   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
18
     Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
19
20          8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
21
     action, arising from the same nucleus of operative facts and arising out of the same
22
     transactions, is also brought under California’s Unruh Civil Rights Act, which act
23
24   expressly incorporates the ADA.
25
            9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
26
     founded on the fact that the real property which is the subject of this action is
27
28   located in this district and that Plaintiff’s cause of action arose in this district.
                                            3
                                        COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 4 of 19 Page ID #:4



 1                             III.   FACTS
 2
           10.    The Property owned by Defendants is a facility which is open to the
 3
 4   public and is a business establishment.

 5         11.    Plaintiff alleges that the Property has been newly constructed and/or
 6
     underwent remodeling, repairs, or alterations since 1992, and that Defendants have
 7
 8   failed to comply with California access standards which applied at the time of each
 9   new construction and/or alteration or failed to maintain accessible features in
10
     operable working condition.
11
12         12.    Plaintiff visited the Property during the relevant statutory period on
13   three separate occasions, in January 2020, February 2020 and July 2020 to
14
     patronize the business.
15
16         13.    Defendants did not offer persons with disabilities with equivalent
17   facilities, privileges and advantages offered by Defendants to other patrons.
18
           14.    Plaintiff encountered barriers (both physical and intangible) that
19
20   interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
21
     services, privileges, and accommodations offered at the Property.
22
           15.    Parking for patrons visiting the Property are among the facilities,
23
24   privileges, and advantages offered by Defendants to patrons of the Property.
25
           16.    However, there is no accessible parking for disabled patrons. Not one
26
     single space. The parking space designated for disabled persons does not comply
27
28   with the Americans with Disabilities Act (“ADA”).
                                          4
                                      COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 5 of 19 Page ID #:5



 1         17.    The parking area does not comply with the latest California Building
 2
     Codes (“2010 CBC”).
 3
 4         18.    Parking is one of the facilities, privileges, and advantages offered by

 5   Defendants to patrons of the Property.
 6
           19.    When Plaintiff visited the Property, he experienced access barriers
 7
 8   related to parking, signage, and paths of travel.
 9         20.    Plaintiff encountered the following barriers at Defendant’s Property:
10
11
12         VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.6.8. (Abrupt
13         changes in level.) The path of travel from the space reserved for disabled
14
           patrons has an uneven ground surface with changes in level exceeding one-
15
16         half inch.
17
18
19         VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
20         § 502.4. (Slope of parking space.) The parking space reserved for disabled
21
           patrons has surface slopes in it that are greater than 2%.
22
23
24
           VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
25
           § 502.4. (Slope of adjacent access aisle.) The adjacent loading/unloading
26
27         access aisle for the space reserved for disabled persons has surface slopes in
28
                                           5
                                       COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 6 of 19 Page ID #:6



 1         it that are greater than 2%.
 2
           VIOLATION of 2010 CBC § 1129B.3.1. (“No Parking” – surface sign.)
 3
 4         The words “No Parking” are missing from the adjacent loading/unloading
 5         access aisle. They must be painted with letters at least 12” high. As a result,
 6
           non-disabled patrons park in the loading/unloading access aisle – blocking
 7
 8         Plaintiff from being able to use the access aisle.
 9
10
11         VIOLATION of 2010 CBC § 1129B.4; 1991 ADAS § 4.6.4. (Sign off-
12
           center.) Although there is a sign showing where the designated accessible
13
           space parking is, it is not centered as required, but off to the side. The sign
14
15         was posted away from the middle of the parking space, rather than centered
16
           at the space as required. This makes it more difficult for people and parking
17
           enforcement to determine which space is intended for the sole use of disabled
18
19         persons.
20
21
22
           VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Path from
23
           parking – uneven surface.) The damaged ground has pavement distresses.
24
25         Parts of the ground surface are not flush. The surface of the ground within
26
           the designated path of travel leading into the entrance is not flat. This makes
27
28
           traveling in this area difficult. The path of travel from the designated disabled

                                          6
                                      COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 7 of 19 Page ID #:7



 1         parking space to the entrance runs into these pavement distresses which has
 2
           caused changes in level greater than 1/2 inch but provides no ramps. These
 3
 4         steep changes in level create uneven surfaces.

 5         These pavement distresses are made worse and exacerbated by designs
 6
           which do not follow the ADAAG.
 7
 8         WARNING: These areas should be fixed immediately because they are
 9
           also a tripping and falling hazard.
10
11
12
13         VIOLATION of 2010 CBC § 1133B.5.1; 1991 ADAS § 4.8.1. (Ramps.)
14         The accessible route of travel has a slope greater than 1:20 (5%) but is not a
15
           compliant ramp.
16
17
18
19         VIOLATION of 2010 CBC § 1133B.5.2. (Minimum width of ramps.) The
20         ramps do not have a minimum clear width of forty-eight inches (48”).
21
22
23         VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Least
24
           possible slope of ramp.) The least possible slope was not used for the ramp
25
           leading into the business.
26
27
28
                                            7
                                        COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 8 of 19 Page ID #:8



 1         VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Maximum
 2
           slope of ramp.) The slope of the ramp leading into the business is greater
 3
 4         than 8.33%.

 5
 6
 7         VIOLATION of 2010 CBC § 1133B.5.3.1; 1991 ADAS § 4.8.6. (Maximum
 8         cross slope of ramp.) The cross slope of the ramp was greater than 2%.
 9
10
11         VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4. (Level ramp
12         landings.) Level ramp landings must be provided at the top and bottom of
13
           each ramp. They are not provided.
14
15
16         VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4(1). (Width of
17
           ramp landings.) The landing of ramps must be at least twice the width as the
18
19         ramp run leading to it, but they are not at least twice as wide.
20
21
22         VIOLATION of 2010 CBC § 1133B.5.4.2; 1991 ADAS §§ 4.8.4(2),
23
           4.8.4(3). (Minimum landing width and length for top ramp landings.) The
24
           ramp’s top landing is not sixty inches (60”) wide and long as required.
25
26
27
           VIOLATION of 2010 CBC § 1133B.5.4.2. (Minimum landing length for
28
                                          8
                                      COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 9 of 19 Page ID #:9



 1         bottom ramp landings.) The ramp’s bottom landing is not seventy-two inches
 2
           (72”) in length as required.
 3
 4
 5         VIOLATION of 2010 CBC § 1133B.5.4.6; 1991 ADAS § 4.8.4(3).
 6
           (Minimum landing size for change of direction in ramp.) The change of
 7
 8         direction in the ramp did not have a minimum landing size of 60” x 60”.
 9
10
11         VIOLATION of 2010 CBC § 1133B.5.4.9. (Ramp curb.) Required ramps
12
           shall have a curb at least 2 inches high, or a wheel guide rail 2 to 4 inches
13
           high on each side of the ramp landing that has a vertical drop exceeding 4
14
15         inches and that is not bounded by a wall or fence. The ramp did not have a
16
           curb at least 2 inches high, or an appropriate wheel guide rail.
17
18
19
20         VIOLATION of 2010 CBC 1127B.5.7; ADA § 4.7.7 (Detectable Warnings
21
           - Curb Ramp). Detectable warnings extending the full width and depth of the
22
           ramp were not installed where curb ramps lead to an accessible route.
23
24
25
26         VIOLATION of 2010 CBC § 1127B.5.1; 2010 ADAS § 406.1; 1991 ADAS
27
           § 4.7.1. (Curb ramp.) The accessible route of travel crosses a curb but there is
28
                                          9
                                      COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 10 of 19 Page ID #:10



  1         not a compliant curb ramp.
  2
            VIOLATION of 2010 CBC § 1122B.5;1991 ADAS § 7.2; 2010 ADAS §
  3
  4         904. (Transaction counters.) There is no lowered counter that is free and clear

  5         of clutter for disabled persons whose line of sight is lower. There was no
  6
            lowered, 36 inches or less, transaction counter for use by persons who cannot
  7
  8         see high surfaces because of their disability. Without a lowered transaction
  9         counter, it is difficult for Plaintiff to use the counter to conduct business at
 10
            the Property.
 11
 12
 13         VIOLATION of 2010 CBC § 1129B.3; 1991 ADAS § 4.6.3; 2010 ADAS §
 14
            502.2. (Faded paint – accessible space lines.) The paint used for the
 15
 16         designated accessible parking space is so worn and aged that it cannot be
 17         seen. This makes it unclear where the actual parking space is. The required
 18
            width dimensions were not painted as required. This makes it difficult for
 19
 20         Plaintiff to park in the designated space.
 21
 22
 23         VIOLATION of 2010 California Building Code (CBC) § 1114B.1.2; 1991
 24
            ADA Standards for Accessible Design (ADAS) § 4.3.2(1). (Exterior route
 25
            of travel.) An accessible route of travel is not provided to all entrances and
 26
 27         portions of the building, entrances and/or between the building and a public
 28
                                           10
                                        COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 11 of 19 Page ID #:11



  1         way.
  2
  3
  4         VIOLATION of 2010 CBC § 1114B.1.2; 1991 ADAS §§ 4.3.2(1), 4.1.2(1).

  5         (Transportation - route of travel.) An accessible route of travel must be
  6
            provided within the property boundary connecting public transport zones,
  7
  8         parking, passenger loading zones, and the public streets or sidewalks they
  9         serve, to the building entrance. There is no accessible route connecting these
 10
            elements for Plaintiff to travel. Even the exteriors of the building were not
 11
 12         accessible.
 13
 14
            VIOLATION of 2010 CBC § 1127B.1. (No accessible exterior route.)
 15
 16         There was no accessible path of travel into the building entrances. There is
 17         no safe way for Plaintiff to travel from the parking area to the entrance of the
 18
            Property.
 19
 20
 21
 22         VIOLATION of 2010 CBC § 1127B.1; 1991 ADAS § 4.6.2(1).
 23
            (Directional signage.) There is no directional signage showing an accessible
 24
            path of travel.
 25
 26
 27
 28         VIOLATION of 2010 CBC § 1129B.4(5). (Off-street unauthorized parking
                                          11
                                       COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 12 of 19 Page ID #:12



  1         sign.) An additional sign must be posted in a conspicuous place at all
  2
            entrances to off-street parking facilities at Property, or adjacent to and visible
  3
  4         from each space. It is not.

  5
  6
  7         VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
  8         sign – towed vehicle information.) The unauthorized parking towed vehicle
  9
            sign must state information regarding the tow company and telephone
 10
 11         number. This information was not provided.
 12         21.      Plaintiff personally encountered the foregoing barriers.
 13
            22.      These inaccessible conditions denied Plaintiff full and equal access
 14
 15   and caused difficulty, humiliation, and/or frustration.
 16         23.      The barriers existed during each of Plaintiff’s visits in 2020.
 17
            24.      Plaintiff alleges that Defendants knew that the foregoing architectural
 18
 19   barriers prevented access. Plaintiff will prove that Defendants had actual knowledge
 20   that the architectural barriers prevented access, and that the noncompliance with the
 21
      ADA Accessibility Guidelines and Title 24 of the California Building Code was
 22
 23   intentional.
 24
            25.      Plaintiff intends visit the Property again soon. Currently, Plaintiff is
 25
      reasonably deterred from returning to Defendants’ public accommodation facilities
 26
 27   because of the knowledge of barriers to equal access, relating to Plaintiff’s
 28
                                             12
                                          COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 13 of 19 Page ID #:13



  1   disabilities, that continue to exist at the Property.
  2
            26.    Defendants have failed to maintain in working and useable conditions
  3
  4   those features necessary to provide ready access to persons with disabilities.

  5         27.    Defendants have the financial resources to remove these barriers
  6
      without much expense or difficulty in order to make their Property more accessible
  7
  8   to their mobility impaired customers. The removal of these barriers is readily
  9   achievable. The United States Department of Justice has determined that removal of
 10
      these types of barriers is readily achievable to remove.
 11
 12         28.    Defendants refuse to remove these barriers.
 13         29.    On information and belief, Plaintiff alleges that Defendants’ failure to
 14
      remove these barriers was intentional, because the barriers are logical and obvious.
 15
 16   During all relevant times, Defendants had authority, control, and dominion over
 17   these conditions; thus, the absence of accessible facilities was not a mishap, but
 18
      rather an intentional act.
 19
 20         30.    These barriers to access are described herein without prejudice to
 21
      Plaintiff citing additional barriers to access after further inspection by Plaintiff’s
 22
      access agents, pursuant to Doran v 7-ELEVEN, Inc., 524 F3d 1034 (9th Cir. 2008)
 23
 24   (holding that once a plaintiff encounters one barrier at a site, a plaintiff can sue to
 25
      have all barriers that relate to his or her disability removed, regardless of whether
 26
      he or she personally encountered them).
 27
 28   //
                                            13
                                         COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 14 of 19 Page ID #:14



  1      IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  2
          WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
  3
  4                                  (Against All Defendants)

  5         31.    Plaintiff alleges and incorporates by reference each and every
  6
      allegation contained in all prior paragraphs of this complaint.
  7
  8         32.    Title III of the ADA prohibits discrimination against any person on the
  9   basis of disability in the full and equal enjoyment of the goods, services, facilities,
 10
      privileges, advantages, or accommodations of any place of public accommodation
 11
 12   by any person who owns, leases, or operates a place of public accommodation.
 13   U.S.C. § 12182(a).
 14
            33.    Defendants discriminated against Plaintiff by denying “full and equal
 15
 16   enjoyment” and use of the goods, services, facilities, privileges, or accommodations
 17   of Defendant’s facility during each visit and each incident of deterred visit.
 18
            34.    The acts and omissions of Defendants herein were/are in violation of
 19
 20   Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
 21
            35.     Pursuant to the ADA, discrimination is a “failure to make reasonable
 22
      modifications in policies, practices or procedures, when such modifications are
 23
 24   necessary to afford goods, services, facilities, privileges, advantages or
 25
      accommodations to individuals with disabilities, unless the entity can demonstrate
 26
      that making such modifications would fundamentally alter the nature of such goods,
 27
 28   services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
                                           14
                                        COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 15 of 19 Page ID #:15



  1   12182(b)(2)(A)(ii).
  2
            36.    The ADA requires removal of architectural barriers in existing
  3
  4   facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv.)

  5   (“discrimination includes … a failure to remove architectural barriers, and
  6
      communication barriers that are structural in nature, in existing facilities, … where
  7
  8   such removal is readily achievable”). The term “readily achievable” is defined as
  9   “easily accomplishable and able to be carried out without much difficulty or
 10
      expense.” 42 U.S.C. § 12181(9). Barriers are defined by reference to the ADA
 11
 12   Standards of Accessible Design (“ADAS”), found at 28 C.F.R., Part 36, including
 13   the ADA Accessibility Guidelines for Buildings and Facilities (“ADAAG”) at Part
 14
      36, Appendix A.
 15
 16         37.    If removal of any barrier is not readily achievable, a failure to make
 17   goods, services, facilities, or accommodations available through alternative
 18
      methods is also prohibited if these methods are readily achievable. 42 U.S.C. §
 19
 20   12182(b)(2)(A)(v).
 21
            38.    Plaintiff alleges that Defendants can easily remove the architectural
 22
      barriers at their facility without much difficulty or expense, and that Defendants
 23
 24   violated the ADA by failing to remove those barriers because removal was readily
 25
      achievable. There are companies in the area which can repaint parking areas for as
 26
      little as $350. Defendants can afford such costs, which are a fraction of what
 27
 28   Defendants receive in rental profits for such a large and expensive property.
                                          15
                                       COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 16 of 19 Page ID #:16



  1         39.     Alternatively, if it was not “readily achievable” for Defendants to
  2
      remove barriers at their facilities, Defendants violated the ADA by failing to make
  3
  4   the required services available through alternative methods, which are readily

  5   achievable.
  6
            40.     On information and belief, the facility was modified after January 26,
  7
  8   1992, mandating compliance access requirements under the ADA.
  9         41.     The ADA requires that facilities altered in a manner that affects or
 10
      could affect their usability must be made readily accessible to individuals with
 11
 12   disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
 13         42.     Plaintiff alleges that Defendants altered the facilities at the Property in
 14
      a manner that violated the ADA, and/or failed to make the Property readily
 15
 16   accessible to physically disabled persons, including Plaintiff, to the maximum
 17   extent feasible.
 18
            43.     The ADA also requires reasonable modifications in policies, practices,
 19
 20   or procedures, when such modifications are necessary to afford goods, services,
 21
      facilities, privileges, advantages, or accommodations to individuals with
 22
      disabilities, unless the entity can demonstrate that making such modifications
 23
 24   would fundamentally alter the nature of such goods, services, facilities, privileges,
 25
      advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
 26
            44.     Plaintiff alleges that Defendants violated the ADA by failing to make
 27
 28   reasonable modifications in policies, practices, or procedures at the Property when
                                            16
                                         COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 17 of 19 Page ID #:17



  1   these modifications were necessary to afford (and would not fundamentally alter the
  2
      nature of) the goods, services, facilities, privileges, advantages, or accommodations.
  3
  4         45.    Plaintiff seeks a finding from this Court that Defendants violated the

  5   ADA, so that he may pursue damages under California’s Unruh Civil Rights Act
  6
      for Disable Persons Act.
  7
  8         46.    Here Defendants’ failure to make sure that accessible facilities were
  9   available and ready to be used by the Plaintiff was/is a violation of law.
 10
            47.    Plaintiff would like to continue to frequent Defendants’ property
 11
 12   because it is close to his home. However, he is deterred from doing so because he
 13   has been discriminated against and is aware of accessibility barriers at the Property.
 14
            48.    Among the remedies sought, Plaintiff seeks an injunction order
 15
 16   requiring compliance with state and federal access laws, and remediation of all the
 17   existing access violations at the Property.
 18
        V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
 19
 20                                 (Cal. Civ. Code § 51-53.)
 21
                                    (Against All Defendants)
 22
            49.    Plaintiff repleads and incorporates by reference, as though fully set
 23
 24   forth herein, the allegations contained in all prior paragraphs of this complaint.
 25
            50.    California Civil Code § 51 states, in part: “All persons within the
 26
      jurisdictions of this state are entitled to the full and equal accommodations,
 27
 28   advantages, facilities, privileges, or services in all business establishments of every
                                           17
                                        COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 18 of 19 Page ID #:18



  1   kind whatsoever.”
  2
               51.   California Civil Code § 51 also states, in part: “No business
  3
  4   establishment of any kind whatsoever shall discriminate against any person in this

  5   state because of the disability of the person.”
  6
               52.   California Civil Code § 51(f) specifically incorporates, by reference,
  7
  8   an individual’s rights under the ADA, into the Unruh Civil Rights Act. (“Unruh
  9   Act”).
 10
               53.   The Unruh Act also provides that a violation of the ADA, or California
 11
 12   state accessibility regulations, is a violation of the Unruh Act Cal. Civ. Code §
 13   51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D.
 14
      Cal. 1994).
 15
 16            54.   Defendants’ above-mentioned acts and omissions have violated the
 17   Unruh Act by denying Plaintiff his rights to full and equal use of the
 18
      accommodations, advantages, facilities, privileges, and services they offer, on the
 19
 20   basis of Plaintiff’s disability.
 21
               55.   Defendants’ above-mentioned acts and omissions have also violated
 22
      the Unruh Act by denying Plaintiff his rights to equal access pursuant to the ADA;
 23
 24   and, thus, Defendants are liable for damages. Cal. Civ. Code § 51(f), 52(a).
 25
               56.   Because violation of the Unruh Act resulted in difficulty, discomfort,
 26
      and/or embarrassment for Plaintiff, the Defendants are each also responsible for
 27
 28   statutory damages, such as a civil penalty. Cal. Civ. Code § 55.56(a)(c).
                                            18
                                         COMPLAINT
Case 2:20-cv-08759-GW-JPR Document 1 Filed 09/23/20 Page 19 of 19 Page ID #:19



  1         57.      Plaintiff was actually damaged.
  2
            58.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
  3
  4   statutory minimum damages of four thousand dollars ($4,000) for each offense.

  5                                  PRAYER FOR RELIEF
  6
                     WHEREFORE, Plaintiff prays for judgment against Defendants, as
  7
  8   follows:
  9         1. For injunctive relief, compelling Defendants to comply with the
 10
                  Americans with Disabilities Act and the Unruh Civil Rights Act. Note:
 11
 12               Plaintiff is not invoking section 55 of the California Civil Code and is not
 13               seeking injunctive relief under the Disabled Person Acts.
 14
            2. Damages under the Unruh Civil Rights Act, which provides for actual
 15
 16               damages and a statutory minimum of $4,000 per each offense.
 17         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
 18
                  42 U.S.C. § 12205, and Cal. Civ. Code § 52.
 19
 20                                      JURY DEMAND
 21   Plaintiffs demand a trial by jury on all issues so triable.
 22
 23
      DATED: September 20, 2020 THE LAW OFFICE OF HAKIMI & SHAHRIARI
 24
 25
 26                                      By:   /s/ Peter Shahriari, Esq.____________
                                               PETER SHAHRIARI, ESQ.
 27                                            Attorney for Plaintiff, Ed Hull
 28
                                            19
                                         COMPLAINT
